Exhibit 10.2

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT, dated as of the Acceptance Date (as defined in
Exhibit B attached hereto and incorporated into this Agreement by reference,
paragraph 1) is entered into between CAPITAL TEMPFUNDS, a division of CAPITAL
BUSINESS CREDIT LLC, a Delaware limited liability company, with its principal
place of business at 1700 Broadway, 19th Floor, New York, New York 10019,
(hereinafter referred to as “TEMPFUNDS”), and Borrower (as defined in Exhibit B,
paragraph 2). Borrower and TEMPFUNDS agree as follows:

 

PURPOSE OF AGREEMENT

 

1.             Borrower desires to obtain commercial financing from TEMPFUNDS. 
The purpose of this financing is not for household, family, and/or personal use.

 

DEFINITIONS

 

2.             “Account(s)” means all accounts receivable due to Borrower, and
other forms of obligations now or hereafter owing to Borrower, whether arising
from the sale or lease of goods or the rendition of services by Borrower
(including, without limitation, any obligation that might be characterized as an
account, contract right, general intangible or chattel paper under the Code),
all of Borrower’s rights in, to and under all purchase orders now or hereafter
received by Borrower for goods and services, all monies due or to become due to
Borrower under all contracts for the sale or lease of goods or the rendition of
services by Borrower (whether or not yet earned) (including, without limitation,
the right to receive the proceeds of said purchase orders and contracts), and
all collateral security and guarantees of any kind given by any obligor with
respect to any of the foregoing.

 

3.             “Acceptable Accounts” means and includes those Accounts (i) which
have been validly assigned to TEMPFUNDS, (ii) strictly comply with all of
Borrower’s warranties and representations to TEMPFUNDS, (iii) contain payment
terms of not greater than the Term Days (as defined on Exhibit B, paragraph 3)
from invoice date, (iv) are not past due more than the number of Maximum Days
(as defined on Exhibit B, paragraph 4), (v) are invoiced not later than ten
(10) days from the last date of service or delivery (vi) are invoiced on not
greater than a monthly cycle, and (vii) other than those Accounts where
TEMPFUNDS has notified Borrower that, in TEMPFUNDS sole discretion, which shall
be exercised in a commercially reasonable manner, the Account or Customer is not
acceptable to TEMPFUNDS.

 

Without limiting TEMPFUNDS rights to deem any Account not acceptable, as a
general guideline Acceptable Accounts shall not include the following: 
(a) Accounts with respect to which the Customer has common officers, employees,
directors or agents with Borrower, or is a subsidiary of, related to or
affiliated with Borrower; (b) Accounts with respect to which services or goods
are on guaranteed sale or other terms by reason of which the payment by the
Customer may be conditional; (c) Accounts with respect to which the Customer is
not a resident of the United States; (d) Accounts with respect to which the
Customer is the United States or any department, agency or instrumentality of
the United States; provided, however, that an Account shall not be deemed
ineligible by reason of this clause if the aggregate amount of such Accounts
does not exceed five percent (5%) of the total of Borrower’s Accounts, or in the
event the aggregate amount of such Accounts does exceed five percent (5%) of the
total of Borrower’s Accounts, and that Borrower has completed all steps
necessary, in the opinion of TEMPFUNDS, to comply with the Federal Assignment of
Claims Act of 1940 (31 U.S.C. Section 3727); (e) Accounts with respect to which
the Customer is any state of the United States or any city, town, municipality,
county or division thereof; provided, however, that an Account shall not be
deemed ineligible by reason of this clause (e) if the aggregate amount of such
Accounts does not exceed five percent (5%) of the total of Borrower’s Accounts
outstanding, or in the event the aggregate amount of such Accounts does exceed
five percent (5%) of the total of Borrower’s Accounts, the Account can be
assigned to TEMPFUNDS in a manner reasonably acceptable to TEMPFUNDS, and the
Account can be collected by Borrower in the ordinary course, in the same manner
as its other trade accounts receivable; (f) Accounts not previously approved by
TEMPFUNDS where the expected dollar value for such Customer is greater than ten
(10%) percent of Borrower’s existing Accounts or the Maximum Concentration
Amount (as defined on Exhibit B, paragraph 5), whichever is less;  (g) all of
the Accounts owed by an Customer where the Cross Aging Percentage (as defined on
Exhibit B, paragraph 6) or more of all of the Accounts owed by that Customer are
unpaid more than the Past Due Days (as defined on Exhibit B, paragraph 7) from
the invoice date; (h) Accounts for which the services have not yet been rendered
to the Customer or the goods sold have not yet been delivered to the Customer
(commonly referred to as “pre-billed accounts”),  (i) Accounts subject to a
Customer Dispute, as defined below; and (j) Accounts, if any, specifically
described on Exhibit B, paragraph 8.

 

4.             “Agreement” means this Loan and Security Agreement and all
amendments and supplements thereto.

 

5.             “Customer” means Borrower’s customer or the account debtor.

 

6.             “Customer Dispute” means (i) a claim by any Customer against
Borrower of any kind whatsoever, or (ii) financial inability of a Customer to
pay its obligations as they become due, including, without limitation, a
Customer who is subject to any insolvency, including without limitation, the
appointment of a receiver or trustee, the filing by or against such Customer of
a bankruptcy proceeding or the making of an assignment for the benefit of
creditors or (iii) any mistaken, incorrect and/or erroneous Account submitted by
Borrower to TEMPFUNDS.

 

A “Customer Dispute” may arise from any kind of disagreement between Customer
and Borrower whatsoever, whether such disagreement is valid or invalid, and may
also arise at any time, both before and/or after the signing of this Agreement
or the financing of the Account with TEMPFUNDS.

 

7.             “Ineligible Account” means an Account that is not an Acceptable
Account as defined in Section 3.

 

Crdentia Corp

Loan and Security Agreement

July 2008

 

1

--------------------------------------------------------------------------------


 

8.             The term “warrant” or “warranty” as used in this Agreement means
to guarantee, as a material element of this Agreement.  Each separate warranty
herein is also an independent condition to TEMPFUNDS duties under this
Agreement.

 

WARRANTIES AND COVENANTS BY BORROWER

 

As an inducement for TEMPFUNDS to enter into this Agreement with full knowledge
that the truth and accuracy of the warranties in this Agreement are being relied
upon by TEMPFUNDS in entering into this Agreement and in making the loans
described herein, Borrower warrants and/or covenants that:

 

9.             Borrower’s name as of the date hereof, as it appears in the
official filing the state of its organization is as set forth in Exhibit B,
paragraph 2.  Borrower’s only state of organization or incorporation is in the
Organizational State, as defined in Exhibit B, paragraph 9.  Pursuant to the
Borrower’s bylaws, only one officer is required to execute this Agreement, and
the party signing this Agreement on behalf of the Borrower is an authorized
officer.

 

10.           Borrower is duly organized and in good standing under the laws of
its Organizational State, and is properly licensed and authorized to operate as
a for profit business in all states in which such business is conducted.

 

11.           Borrower’s trade name(s) listed in Exhibit B, paragraph 10 are the
only names under which the Borrower conducts business and all have been properly
filed and published as required by applicable law.

 

12.           Borrower’s Federal Tax ID number is listed in Exhibit B, paragraph
11.  Borrower’s Organizational Number is listed in Exhibit B, paragraph 12.

 

13.           Borrower is in compliance with all laws, rules and regulations
applicable to its business.  Furthermore, Borrower, in all material respects,
has in the past, is currently in compliance, and at all times will comply with
any and all federal, state and local statutes, laws and regulations concerning
the preservation of the environment and the use and disposal of hazardous and
toxic materials and substances (collectively the “Environmental Laws”).

 

14.           Borrower’s business is solvent, the value of its assets exceed the
value of its liabilities excluding debt subordinated to TEMPFUNDS (“Subordinated
Debt”) pursuant to a subordination agreement acceptable to TEMPFUNDS in its sole
discretion (a “Subordination Agreement”), and it is able to meet its obligations
as they become due.

 

15.           Each Customer’s business is solvent to Borrower’s knowledge.

 

16.           Borrower is, and at all times during the term of this Agreement
will be, the lawful owner of and have good and undisputed title to all Accounts,
free and clear of any encumbrances of any kind whatsoever.

 

17.           Each Account is an accurate and undisputed statement of
indebtedness owing by a Customer to Borrower for a certain sum which is due and
payable upon receipt or within such time as is agreed to, in writing, by
TEMPFUNDS and Borrower, and is not subject to any defenses, setoffs or
counterclaims of any kind whatsoever, and is not subject to any discounts,
deductions, allowances or other contra items unless so indicated on the invoice
and accepted by a duly authorized officer of TEMPFUNDS in writing, and is an
accurate statement of a bona fide sale, delivery and acceptance of merchandise
or prescribed goods, or performance of service by Borrower to a Customer.

 

18.           All financial records, statements, books or other documents shown
or provided to TEMPFUNDS by Borrower at any time, either before or after the
signing of this Agreement, are materially true and accurate, as determined by
TEMPFUNDS in its commercially reasonable discretion.

 

19.           Borrower will not under any circumstances or in any manner
whatsoever, interfere with any of TEMPFUNDS rights under this Agreement.

 

20.           For as long as any indebtedness whatsoever remains owing by
Borrower to TEMPFUNDS, Borrower will not factor, assign, hypothecate, transfer,
pledge a security interest in, or sell Accounts, except for the security
interest granted to ComVest Capital, LLC (“ComVest”) in connection with its
subordinated debt (the “ComVest Sub Debt”).  Furthermore, until the Obligations
are indefeasibly paid in full, Borrower will not file any financing statement or
amendment or termination statement with respect to any financing statement filed
in favor of TEMPFUNDS, except with the prior written consent of TEMPFUNDS.

 

21.           Borrower, has not transferred, pledged or granted a security
interest in any of Borrower’s Accounts or other Collateral, as defined below, to
any other party other than ComVest in connection with the ComVest Sub Debt and
Borrower will not transfer, pledge or grant a security interest to any other
party in said Accounts or other Collateral for the term of this Agreement and
for as long as Borrower is indebted to TEMPFUNDS hereunder; provided, however,
Borrower shall have a period of thirty (30) days to cure any Default that arises
in connection with the granting of a security interest in the Borrower’s
machinery, equipment, furniture and fixtures.  In addition, Borrower has, and
will have throughout the term of this Agreement, good title to the Collateral.

 

22.           Borrower will not change or modify the terms of any Acceptable
Account with any Customer unless TEMPFUNDS first consents in writing to such
change after receiving prior written notice of such proposed change or
modification from Borrower.

 

23.           Except for (a) other security interests listed on Exhibit B,
paragraph 13 as “Other Security Interests” and (b) additional equipment leases
which in the aggregate will not at any time exceed $200,000.00, there are no
existing liens, security interests or encumbrances on any of Borrower’s personal
property, including, without limitation, the Collateral, and Borrower shall not
consent to the placement of any lien, security interest or encumbrance upon any
of Borrower’s personal property of any type and wherever located not otherwise
pledged or assigned to TEMPFUNDS without TEMPFUNDS prior written consent, and
Borrower shall provide written notice to

 

2

--------------------------------------------------------------------------------


 

TEMPFUNDS within five (5) days of Borrower obtaining any knowledge, from any
source, of the filing, recording or perfection by any means, of any
non-consensual lien, claim or encumbrance against the aforementioned property of
Borrower.

 

24.           Borrower will maintain such insurance covering Borrower’s business
and/or the property of the Borrower as reasonably required by TEMPFUNDS and as
indicated under Other Insurance, as provided in Exhibit B, paragraph 14, and
will maintain workers’ compensation insurance in accordance with applicable law
and will name TEMPFUNDS as certificate holder on all such workers’ compensation
policies.

 

25.           Borrower will notify TEMPFUNDS in writing at least thirty (30)
days prior to any change in Borrower’s place(s) of business or change in
location of any Collateral, or if Borrower has or intends to acquire or add any
additional place(s) of business, or any change in Borrower’s chief executive
office, the office or offices where Borrower’s books and records concerning
Accounts are kept, or in the event Borrower intends to change its Organizational
State.

 

26.           Borrower will notify TEMPFUNDS in writing at least thirty days
prior to any change of Borrower’s name, identity, legal entity, corporate
structure, use of additional trade name(s), and/or any proposed change in any of
the officers, principals, partners, and/or owners of Borrower.

 

27.           Borrower will deliver to TEMPFUNDS within the Periodic Period, as
defined in Exhibit B, paragraph 15, if applicable and within the Annual Period,
as defined in Exhibit B, paragraph 16, a balance sheet together with related
statements of income, retained earnings, and cash flow in form and substance
reasonably acceptable to TEMPFUNDS as more fully described in Exhibit B,
paragraph 17 under Financial Statements. Borrower will also provide TEMPFUNDS
with copies of all of its income and payroll tax returns, federal, state and
local, upon filing with the appropriate authorities.  Borrower shall execute and
deliver to TEMPFUNDS within five (5) days after the end of each month during the
term of this Agreement, reflecting the status as of the end of each month,
certified by any one of the officers of Borrower as being true and correct,
(i) a current detailed aging, by total and by customer, of Borrower’s Accounts,
(ii) a current detailed aging, by total and by vendor, of Borrower’s accounts
payable and (iii) a Compliance Certificate in the form of Exhibit “C” from one
of the officers of Borrower certifying that no Default currently exists under
this Agreement, all of which shall be set forth in a form and shall contain such
information as is reasonably acceptable to TEMPFUNDS.

 

28.       Borrower’s assignment of any Accounts to TEMPFUNDS pursuant to this
Agreement will not at any time violate any federal, state and/or local law,
rule or regulation, court or other governmental order or decree or terms of any
contract relating to such Accounts.

 

29.           (a) Borrower possesses all necessary trademarks, trade names,
copyrights, patents, patent rights and licenses to conduct its business as now
operated, without any known conflict with any trademarks, trade names,
copyrights, patents and license rights of any other person or entity.

 

(b)           The Borrower is in compliance with all federal and state laws and
regulations with respect to the issuance of securities, including but not
limited to, disclosure and reporting obligations and all other matters relative
thereto.

 

(c)           The Borrower will not engage in any uncovered short sales of its
common stock.

 

(d)           In connection with the Unbilled Accounts (defined below), the
Borrower may pay employees and/or independent contractors who perform services
that may be billed to its Customers immediately upon completion of the services,
and prior to billing the Customer for such services. The prospective amount to
be billed to Customers for such services shall be defined as the “Unbilled
Accounts” and consist of services that have been fully provided and accepted by
the Customer, and other than the fact that the invoice cannot be physically
presented to the Customer until the end of the applicable billing period,
complies with all the representations and warranties of this Agreement,
including but not limited to the those in Section 17, and for which the
employees and/or independent contractors who provided such services have
received their payroll for such services rendered.

 

(e)           There is only one (1) holder remaining of the 2006 Convertible
Debentures issued by the Borrower (the “Debenture”), that holder is Alpha
Capital AG, and the amount outstanding on such Debenture is $525,000.00.

 

FURTHER PROMISES

 

30.           SECURITY INTEREST/COLLATERAL:  As a further inducement for
TEMPFUNDS to enter into this Agreement, and as collateral for all obligations of
Borrower to TEMPFUNDS, now existing and hereafter arising, whether direct or
indirect, absolute or contingent, due or to become due (collectively the
“Obligations”), Borrower grants, assigns, conveys and transfers to TEMPFUNDS, a
security interest under the New York Uniform Commercial Code (the “Code”), in
the following described property (hereinafter collectively called “Collateral”):
All presently existing or hereafter arising, now owned or hereafter acquired,
including all additions, replacements, accessions, substitutions, increases,
profits, income, distributions, and proceeds thereof, (i) Accounts, accounts
receivable, contract rights, chattel paper (including electronic chattel paper),
documents, instruments (including promissory notes), reserves, reserve accounts,
commercial tort claims, rebates, refunds, and general intangibles (including tax
refunds, payment intangibles, software, lists, trademarks, tradenames,
tradestyles, tradedresses, licenses, licensing agreements, copyrights and patent
rights) and all books and records relating to the Accounts and all proceeds of
the foregoing property, including insurance proceeds, and any renewals, and
extensions of the foregoing property and all proceeds thereof;  (ii) all of
Borrower’s rights to receive payments from any source and for any reason
(whether characterized as accounts, accounts receivable, chattel paper,
choses-in action, contract rights, general intangibles, instruments, securities,
notes or otherwise) including, without limitation, Borrower’s right to receive
payments for goods and other products sold or leased or for services rendered,
whether or not earned by performance or recognized or billed by Borrower;
(iii) all of Borrower’s contract rights including, without limitation,
Borrower’s rights under distribution contracts, franchise agreements, license
agreements, sales contracts, unfilled customer orders, and lease agreements;
(iv) all of Borrower’s cash, drafts, certificates of deposit and deposit
accounts; (v) all of Borrower’s assets, property and rights now or hereafter in
the possession of TEMPFUNDS or its agents; (vi) all of Borrower’s supporting
obligations,

 

3

--------------------------------------------------------------------------------


 

investment property and letter of credit rights, as defined in the Code;
(vii) all inventory, wherever located, now owned or hereafter acquired,
including without limitation, raw materials, work in process, finished goods,
materials and supplies, computer software, programs, stored data, repossessions,
deposits and credit balances relating thereto; and (viii) all leasehold
improvements, furniture, fixtures, machinery and equipment, and computer
hardware along with all increases, substitutions, replacements, additions,
accessions of Borrower relating thereto, wherever situated, now owned by
Borrower or hereafter acquired, (ix) such other assets of the same class or
classes as the foregoing hereafter owned or acquired by Borrower; but excluding
(x) any items of personal property described in Exhibit B, paragraph 18 under
Excluded Collateral.

 

31.           PERFECTION OF SECURITY INTEREST: Borrower shall execute and
deliver to TEMPFUNDS, concurrent with Borrower’s execution of this Agreement,
and at any time or times hereafter at the request of TEMPFUNDS, all financing
statements, continuation financing statements, security agreements, assignments,
endorsements, affidavits, reports, notices, schedules of accounts, letters of
authority and all other documents that TEMPFUNDS may request, in form and
substance satisfactory to TEMPFUNDS, to perfect or maintain perfection of
TEMPFUNDS liens in the Collateral and in order to fully consummate or give
effect to all of the transactions contemplated under this Agreement. Borrower
does hereby authorize TEMPFUNDS to file financing statements, including, without
limitation, original financing statements, amendments and continuation
statements against the Borrower and authorizes TEMPFUNDS to file financing
statements that describe the Collateral as all assets of the Borrower, or words
of similar effect.

 

If Borrower shall at any time acquire a commercial tort claim, as defined in the
Code, Borrower shall immediately notify TEMPFUNDS in a writing signed by
Borrower of the brief details thereof and grant to TEMPFUNDS in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance satisfactory to
TEMPFUNDS.  In the event that any Collateral, including proceeds, is evidenced
by or consists of promissory notes, Borrower shall, upon request of TEMPFUNDS,
immediately endorse and assign such promissory notes over to TEMPFUNDS and
deliver actual physical possession of the promissory notes to TEMPFUNDS.

 

Borrower will cooperate with TEMPFUNDS in obtaining control with respect to
Collateral consisting of deposit accounts, investment property, letter of credit
rights and electronic chattel paper.

 

32.           NOTIFICATION: TEMPFUNDS may at any time after a Default has
occurred and at its sole discretion notify any Customer of Borrower or any third
party payer to make payments directly to TEMPFUNDS. TEMPFUNDS may require
Borrower to place any legend or other statement on invoices indicating the
assignment of the invoice to TEMPFUNDS.

 

33.           ASSIGNMENT:  Borrower shall from time to time present Accounts to
TEMPFUNDS for approval and approved Accounts shall be identified by separate and
subsequent written assignments on a form to be provided to Borrower by TEMPFUNDS
known as “Schedule of Accounts”.

 

34.           ADVANCES:  TEMPFUNDS may advance funds to Borrower in an amount up
to the Advance Rate and the Maximum Credit Facility, both as defined in
Exhibit B, paragraphs 20 and 21 respectively. TEMPFUNDS reserves the right to
retain certain reserves against advances, including, without limitation, the
Dilution Reserve, as defined in Exhibit B, paragraph 22. Borrower agrees to
repay to TEMPFUNDS the amount of each such advance, with interest and fees as
set forth below and on Exhibit A. As consideration for each such advance,
TEMPFUNDS shall be paid in accordance with the rate schedule attached hereto as
Exhibit A and incorporated into this Agreement by reference (the “Rate
Schedule”). Borrower promises to repay each advance, and each such advance shall
be due and payable, if not sooner paid by Borrower or through collection of the
assigned Account, on or before the Maximum Days (the “Advance Period”). Unless
otherwise extended, all advances and any unpaid interest and fees shall be paid
by Borrower to TEMPFUNDS as aforesaid or, at TEMPFUNDS option, may be charged to
Borrower’s Loan Account (as defined in Exhibit B, paragraph 23) or may be
withheld and paid to TEMPFUNDS from any subsequent advance made to Borrower. In
addition to the amounts set forth on the Rate Schedule, TEMPFUNDS may charge
interest at the rate of eighteen percent (18%) per annum (the “Default Rate”) on
any advances which remain unpaid on and after the occurrence of an event of
Default (irrespective of the date that TEMPFUNDS notifies the Borrower of such
Default) and/or after judgment.  TEMPFUNDS shall be entitled to charge the
Default Rate whether or not it demands payment of the Obligations or exercises
any of its rights and remedies hereunder or under any other agreement between
the Borrower and TEMPFUNDS.   All interest shall be computed for the actual
number of days elapsed on the basis of a year consisting of 360 days.  Borrower
acknowledges that TEMPFUNDS accrues interest on all advances on a daily basis,
however, such interest is due on a monthly basis, unless otherwise payable as
provided hereunder.  In the event that, at any time and for any reason, the
amount of advances made pursuant to this Agreement exceed the Advance Rate
and/or the Maximum Credit Facility (an “Over Advance”), then Borrower, upon
TEMPFUNDS election and demand, shall immediately pay to TEMPFUNDS, in cash, the
amount of such excess.  In the event of the existence of an Over Advance,
Borrower shall pay to TEMPFUNDS, at TEMPFUNDS discretion, an Over Advance Fee of
.0493 % of the amount of the Over Advance for each day that the Over Advance is
outstanding.  Nothing provided herein shall constitute consent by TEMPFUNDS to
such Over Advance.

 

Borrower irrevocably waives the right to direct the application of any and all
payments and collections at any time or times hereafter received by TEMPFUNDS
from or on behalf of Borrower, and Borrower does hereby irrevocably agree that
TEMPFUNDS shall have the continuing exclusive right to apply and reapply any and
all such payments and collections received at any time or times hereafter by
TEMPFUNDS or its agent against the Obligations, in such manner as TEMPFUNDS may
deem advisable.  The advances shall constitute one general Obligation of
Borrower, and shall be secured by TEMPFUNDS lien upon all of the Collateral.

 

IT IS THE INTENTION OF THE PARTIES HERETO NOT TO MAKE ANY AGREEMENT IN VIOLATION
OF THE LAWS OF THE STATE OF NEW YORK OR THE UNITED STATES RELATING TO USURY.  IN
NO EVENT, THEREFORE, SHALL ANY INTEREST DUE HEREUNDER BE AT A RATE IN EXCESS OF
THE HIGHEST LAWFUL RATE, i.e., IN NO EVENT SHALL TEMPFUNDS CHARGE OR SHALL
BORROWER BE REQUIRED TO PAY ANY INTEREST THAT, TOGETHER WITH ANY OTHER CHARGES
HEREUNDER THAT MAY BE DEEMED TO BE IN THE NATURE OF INTEREST, HOWEVER COMPUTED,
EXCEEDS THE MAXIMUM LAWFUL RATE OF INTEREST ALLOWABLE UNDER THE LAWS OF THE
STATE OF NEW YORK AND/OR OF THE UNITED STATES.  SHOULD ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER AGREEMENT BETWEEN BORROWER AND TEMPFUNDS BE CONSTRUED TO
REQUIRE THE PAYMENT OF INTEREST THAT EXCEEDS SUCH MAXIMUM LAWFUL

 

4

--------------------------------------------------------------------------------


 

RATE, ANY SUCH EXCESS SHALL BE AND IS EXPRESSLY HEREBY WAIVED BY TEMPFUNDS. 
SHOULD ANY EXCESS INTEREST IN FACT BE PAID, SUCH EXCESS SHALL BE DEEMED TO BE A
PAYMENT OF THE PRINCIPAL AMOUNT OF OUTSTANDING INDEBTEDNESS OWING BY BORROWER TO
TEMPFUNDS AND SHALL BE APPLIED TO SUCH PRINCIPAL.

 

In order to satisfy any of the Obligations, Borrower authorizes TEMPFUNDS, or
its agents, affiliates, or depository bank(s) to initiate electronic debit or
credit entries through the ACH system to or from any deposit account maintained
by Borrower (“ACH Transfers”).

 

Borrower shall be liable for, and TEMPFUNDS may charge Borrower’s account with
all reasonable Costs and Expenses as described in Exhibit B, paragraph 19 under
Costs and Expenses. Such costs and expenses shall be considered advanced under
this Agreement.

 

35.           REQUIRED FORMS:  Along with the Schedule of Accounts, Borrower
shall provide TEMPFUNDS, upon request, with duplicate copies of invoices, proofs
of delivery or service, contracts or purchase orders, and/or purchase order
numbers, as appropriate to the business of Borrower, all in form acceptable to
TEMPFUNDS together with all those items set forth in the Procedures Manual.

 

36.           NOTICE OF DISPUTE:  Borrower will immediately notify TEMPFUNDS of
any Customer Dispute involving in excess of $10,000.00 for any one Customer, and
of any litigation or proceeding, pending or threatened, by or against Borrower.

 

37.           INELIGIBLE ACCOUNTS AND RIGHT OF OFFSET:  Upon notice of any
Customer Dispute or in the event that any Account becomes an Ineligible Account,
TEMPFUNDS may, in addition to any other remedies under this Agreement, declare
the Account to be ineligible for funding hereunder and Borrower will immediately
pay to TEMPFUNDS all amounts advanced to Borrower against such Account.
TEMPFUNDS may, at its sole discretion, charge such amounts to the Loan Account
or offset against any advances or remittances it would otherwise make to
Borrower for any amounts owed to TEMPFUNDS hereunder. Notwithstanding the
foregoing, such Accounts shall remain as Collateral for TEMPFUNDS as provided
herein.

 

38.           TEMPFUNDS STATEMENTS: From time to time, TEMPFUNDS shall provide
Borrower with Borrower ledgers and other reports. Such reports shall be deemed
final and conclusive between Borrower and TEMPFUNDS as to the contents of said
reports except for any errors of which Borrower shall have notified TEMPFUNDS in
writing within thirty (30) days after the date of receipt by Borrower of such
reports and TEMPFUNDS, in its good faith and discretion determines that such
exceptions are accurate and makes an appropriate adjustment.

 

39.           SOLE RIGHT TO PAYMENT:  Other than to the ComVest Sub Debt, which
is subject to a subordination agreement in favor of TEMPFUNDs, the right to
payment from the Customers of the Borrower as to all Accounts is solely
collaterally assigned to TEMPFUNDS. Any interference, including but not limited
to Borrower failing to comply with Section 40 below or Borrower’s unauthorized
receipt and retention of Collateral proceeds will constitute a Default hereunder
and may result in, inter alia, termination of future advances to the Borrower.

 

40.           COLLECTIONS: Borrower will notify all of its Customers to forward
all payments to the lock box address indicated in Exhibit B, paragraph 24 (the
“Lock Box”).  In the event that any payments from Customers come into Borrower’s
possession, Borrower will hold the same in trust and safekeeping, and
immediately deposit into the Lock Box the identical check or other form of
payment received by Borrower, properly endorsed, including electronic or wire
transfers. Should Borrower come into possession of a check or other form of
payment, which constitutes payment of either Acceptable Accounts and/or
Ineligible Accounts, Borrower shall immediately remit such payment(s) to the
Lock Box.

 

In the event that the Borrower fails to comply with the provisions of this
Section 40, in addition to all other remedies of TEMPFUNDS hereunder, Borrower
shall pay a Misdirection Fee equal to 2.5% of the amount of the funds which
Borrower deposits in any bank account other than bank accounts as directed by
TEMPFUNDS under this Agreement or in the Lock Box, or are otherwise not remitted
to TEMPFUNDS as required herein (the “Misdirected Funds”). Nothing provided
herein shall in any manner authorize the Borrower to misdirect funds as
prohibited by the Agreement. Notwithstanding the foregoing, in the event that
collections of Customers are remitted to the account or lock box controlled by
ComVest (the “ComVest Collections”), and so long as ComVest remits such payments
to TEMPFUNDS as provided in the payoff letter between ComVest and TEMPFUNDS, no
Misdirection Fee shall be assessed in connection with such ComVest Collections.

 

Any wire transfer of funds, check, or other item of payment received by
TEMPFUNDS shall be credited to Borrower when applied by TEMPFUNDS and will be
applied to conditionally reduce Borrower’s Obligations, but shall not be
considered a payment on account unless and until such check or other method or
item of payment is honored when presented for payment.  The receipt of any check
or other or method item of payment deposited into the Lock Box shall be deemed
to have been paid to TEMPFUNDS at the expiration of the Collection Day Period
(as defined in Exhibit B, paragraph 25) after the date TEMPFUNDS actually
receives possession of such check or other method or item of payment into the
Wire Account referred to in Exhibit B, paragraph 26. Absent legal process to the
contrary and provided that the outstanding indebtedness due TEMPFUNDS does not
exceed the availability hereunder and so long as there is not a Default
hereunder, then; (i) amounts collected and applied to Accounts in excess of
outstanding obligations due TEMPFUNDS will be credited, without interest, to
Borrower, (ii) payment of Accounts not assigned to TEMPFUNDS or against
Ineligible Accounts will be credited, without interest, to Borrower, and
(iii) the amounts credited to Borrower under (i) and (ii) will be available to
Borrower.

 

41.           ACCESS TO BOOKS AND RECORDS, ACCOUNT AND FINANCIAL INFORMATION:
Upon request, Borrower will furnish TEMPFUNDS with accounting records, financial
information or other information pertaining to the operation of Borrower’s
business and will allow TEMPFUNDS to review financial records kept by Borrower
with respect to its business.  The foregoing right of access shall include,
without limitation, the right of TEMPFUNDS to conduct field examinations with
access to Borrower’s business facilities and the right, after a Default, to
contact Customers and/or any third party payors for any reason, including the
confirmation of any or all invoices or statements. Borrower agrees to hold
TEMPFUNDS harmless from and against any costs, claims, expenses or liabilities
incurred by TEMPFUNDS arising out of or relating to any actions or omissions of
TEMPFUNDS permitted by this Section 41 or taken or refrained from

 

5

--------------------------------------------------------------------------------


 

being taken in reliance on any information received from Borrower hereunder.
Borrower shall promptly reimburse TEMPFUNDS for the expenses of each field
examination as provided in Exhibit B, paragraph 27 under Field Examination
Expenses.

 

In addition, the Borrower will provide to TEMPFUNDS: (a) promptly upon receipt
thereof, copies of any reports submitted by independent certified public
accountants in connection with examination of the financial statements of the
Borrower or any subsidiary or any Guarantor made by such accountants;

 

(b) promptly after the furnishing thereof, copies of any statement or report
furnished to any other party pursuant to the terms of any indenture, loan or
debenture and not otherwise required to be furnished to TEMPFUNDS;

 

(c)   promptly after the sending or filing thereof, copies of all proxy
statements, financial statements and reports which the Borrower or any
subsidiary sends to its stockholders, and copies of all regular, periodic and
special reports, and all registration statements which the Borrower or any
subsidiary files with the SEC or any governmental authority which may be
substituted therefore, or with any national security exchange.

 

(d)  promptly after receiving, any communication from the SEC or any
governmental authority which may be substituted therefore, or with any national
security exchange relating to the Borrower’s securities.

 

42.           TAX COMPLIANCE:  Borrower agrees to provide to TEMPFUNDS, as and
when requested, evidence of timely payment of all Federal, State and/or local
taxes due in connection with Borrower’s business enterprises whether related to
this Agreement or not, including, payment of all employee withholding taxes.

 

43.           NOTICE OF LEVY:  Borrower will promptly notify TEMPFUNDS of any
attachment, tax assessment, tax lien, judgment lien, or other legal process
levied against Borrower or any of its assets or if Borrower becomes aware, of
any of Customers assets.

 

44.           NO PLEDGE:  Borrower will not pledge the credit of TEMPFUNDS to
any person or business for any purpose whatsoever.

 

45.           LICENSE AGREEMENTS:   Borrower will keep each License Agreement,
if any, in full force and effect for so long as Borrower has any inventory the
manufacture, sale or distribution of which is in any manner governed by or
subject to such License Agreement, and provide TEMPFUNDS, upon request, with
copies of each such License Agreement and all amendments, extensions or
modifications thereto. “License Agreement” as used herein shall mean any
licenses held by the Borrower for the sale of products.

 

46.           BOOK ENTRY:  Borrower will, immediately upon assignment of
Accounts to TEMPFUNDS, make proper entries on its books and records disclosing
the assignment of said Accounts to TEMPFUNDS.

 

47.           LEGAL FEES:  If, at any time or times regardless of whether or not
a Default then exists, TEMPFUNDS incurs legal or accounting expenses or any
other costs or out-of-pocket expenses in connection with the loan transaction
described herein, including, without limitation: (i) the negotiation and
preparation of this Agreement or any amendment of or modification of this
Agreement or any of the other loan documents in connection with this transaction
(the “Loan Documents”); (ii) the administration of this Agreement or any of the
other Loan Documents and the transactions contemplated hereby and thereby;
(iii) any litigation, contest, dispute, suit, proceeding or action (whether
instituted by TEMPFUNDS, Borrower or any other person) in any way relating to
the Collateral, this Agreement or any of the other Loan Documents or Borrower’s
affairs, and including all actions in bankruptcy, appeal and probate; (iv) any
attempt to enforce any rights of TEMPFUNDS against Borrower or any other person
which may be obligated to TEMPFUNDS by virtue of this Agreement or any of the
other Loan Documents, including any account debtor, Customer or guarantor of
Borrower’s obligations owing to TEMPFUNDS; (v) any consultations regarding this
Agreement or any other Loan Documents or preparation therefore, or the financing
extended hereunder or (vi) any attempt to inspect, verify, protect, preserve,
perfect or continue the perfection of TEMPFUNDS liens upon, restore, collect,
sell, liquidate or otherwise dispose of or realize upon the Collateral; then all
such reasonable legal and accounting expenses and other reasonable costs and
out-of-pocket expenses of TEMPFUNDS shall be charged to Borrower.  Legal fees
shall include all fees of TEMPFUNDS in house counsel.  All such legal fees shall
be based upon the usual and customary rates for services actually rendered and
not upon any fixed percentage of the outstanding balance hereunder.  All amounts
chargeable to Borrower under this Section 47 shall be Obligations secured by all
of the Collateral, shall be payable on demand to TEMPFUNDS, and shall bear
interest from the date such demand is made until paid in full at the rate
provided on Exhibit A.  In addition, in the event Borrower is in Default under
this Agreement, Borrower agrees to pay any and all additional costs incurred by
TEMPFUNDS in connection with such Default, including, without limitation, the
cost of additional field exams, additional legal fees, and the cost of providing
notices of Default, sale, or assignment, etc.

 

48.           POWER OF ATTORNEY:  Borrower irrevocably appoints TEMPFUNDS, or
any person or entity designated by TEMPFUNDS, its special attorney in fact, or
agent, with power to:

 

(a)           after the occurrence of a Default, strike out Borrower’s address
on all Accounts mailed to Customers and put TEMPFUNDS’ address on all Accounts.

 

(b)           after the occurrence of a Default, receive, open and dispose of
all mail addressed to Borrower, or to Borrower’s fictitious trade name and to
notify the United States Postal Service to change the address of Borrower to an
address designated by TEMPFUNDS.

 

(c)           endorse the name of Borrower or Borrower’s fictitious trade name
on any checks or other evidences of payment that may come into the possession of
TEMPFUNDS or pursuant to Default and on any other documents relating to any of
the Accounts or to the Collateral.

 

6

--------------------------------------------------------------------------------


 

(d)           after the occurrence of a Default, in Borrower’s name, or
otherwise, demand, sue for, collect, and give releases for any and all monies
due or to become due on Accounts.

 

(e)           after the occurrence of a Default, compromise, prosecute, or
defend any action, claim or proceeding as to said Accounts, including making
claims on any insurance policies.

 

(f)            deposit into the Lock Box any checks or other remittances
received on Accounts regardless of notations or conditions placed thereon by
Customers or deductions reflected thereby and to charge the amount of any such
deduction to Borrower. However, in the event that a Customer who has asserted a
claim with respect to any Account makes a partial payment of that Account, and
such payment contains a statement to the effect that such partial payment
constitutes full satisfaction of the amount owed, then, Borrower agrees upon
TEMPFUNDS request, to refund such partial payment to the Customer and reassign
such Account to TEMPFUNDS.

 

(g)           after the occurrence of a Default, place any legend or other
statement on the Borrower’s invoices indicating the assignment of the invoice to
TEMPFUNDS.

 

(h)           file Uniform Commercial Code financing statements, including,
without limitation, original financing statements, amendments and continuations.

 

(i)            after the occurrence of a Default, draw and endorse any checks or
promissory notes on any bank in which Borrower may have an account and do any
and all matters and things connected with Borrower’s accounts in the said
bank(s) in which Borrower may have an account, which Borrower itself might or
could do.

 

(j)            do any and all things necessary and proper to carry out the
purpose intended by this Agreement, as determined by TEMPFUNDS in its
commercially reasonable discretion.

 

The authority granted TEMPFUNDS hereunder shall remain in full force and effect
until all assigned Accounts are paid in full and any Obligations are discharged
in full in accordance with the terms and conditions of this Agreement.

 

49.           INDEMNIFICATION:  Borrower hereby indemnifies and holds TEMPFUNDS
and its executive committees, parent, affiliates, depository banks,
subsidiaries, agents, directors, officers, employees, agents, and their
successors and assigns (collectively the “Indemnified Parties”) harmless against
any damages or claims arising from TEMPFUNDS collecting or attempting to collect
any Accounts and from any and all costs, claims, expenses, actions and
liabilities, including fees of attorneys and other professionals and experts,
costs of suit and interest, arising out of any failure by Borrower or Borrower’s
documentation to comply with all applicable laws, rules and regulations.

 

Should any excise, sales, documentary stamp, intangible, service or other tax be
imposed by state, federal or local authorities with respect to any of the
transactions hereunder in such form that TEMPFUNDS is required to withhold,
collect or pay such taxes, Borrower agrees to disclose such requirement to
TEMPFUNDS and to indemnify the Indemnified Parties with respect to such
payments, and TEMPFUNDS shall be entitled to charge and collect such payments
from Borrower’s account. In addition, and if applicable, Borrower agrees that if
the Department of Revenue of the State of Florida, at any time hereafter,
including after the termination of this Agreement, takes the position that
documentary stamp taxes or nonrecurring intangible taxes, or both, are
applicable to this Agreement, or any renewals or extensions thereof, or
TEMPFUNDS make such determination, TEMPFUNDS will pay all such taxes, and any
interest and penalties or other liabilities in connection therewith. TEMPFUNDS
expressly disclaims any obligation to Borrower with respect to state, local or
Federal income taxation and the preparation of income tax reports or returns,
except as agreed to between the parties herein.  It is agreed that TEMPFUNDS
shall not in any way be considered a “responsible party” in connection with the
payment of any taxes on behalf of Borrower.

 

Borrower hereby indemnifies and holds Indemnified Parties harmless from any and
all liability, claims and damages, including fees of attorneys (including
in-house counsel for the Indemnified Parties) and other professionals and
experts, costs of suit and interest which any of the Indemnified Parties may
incur as a result of the failure of Borrower to pay any taxes due and payable to
any taxing authority.  Borrower does further agree to immediately notify
TEMPFUNDS of any failure to pay federal, state or local taxes due in connection
with any of its business enterprises.  Borrower further agrees to provide to
TEMPFUNDS true and accurate copies of any tax liens or warning notices received
by Borrower in connection with its business enterprises whether related to this
Agreement or not.

 

Borrower hereby releases, discharges and holds harmless Indemnified Parties from
all liabilities, actions, suits, causes of action, costs, expenses, fines,
penalties, claims, judgments and demands whatsoever which the Borrower or any
other person or entity had or may have now against one or more of them under or
arising out of this Agreement between Borrower and TEMPFUNDS, or any acts or
omissions in connection herewith; provided, however, that nothing herein shall
preclude the enforcement by Borrower and TEMPFUNDS of all rights and benefits
conferred in this Agreement.

 

Borrower does hereby warrant that there has been no mortgage or loan broker
involved in connection with the transaction contemplated by this Agreement other
than as set forth on Exhibit B, paragraph 28, whose fees will be paid by
Borrower, and Borrower agrees to indemnify and hold harmless the Indemnified
Parties from any and all liability, claims and damages, including fees of
attorneys (including in-house counsel for TEMPFUNDS) and other professionals and
experts, costs of suit and interest which TEMPFUNDS may incur as a result of any
claim of compensation payable to any mortgage or loan broker in connection with
the transaction contemplated by this Agreement.

 

Borrower hereby indemnifies and holds Indemnified Parties harmless from any and
all liability, claims and damages, including fees of attorneys (including
in-house counsel for TEMPFUNDS) and other professionals and experts, costs of
suit and interest which TEMPFUNDS may incur as a result of the failure of
Borrower to comply with the Environmental Laws.

 

The indemnifications set forth herein shall survive the termination of this
Agreement

 

7

--------------------------------------------------------------------------------


 

50.           DEFAULTS:  Any one or more of the following shall be a Default
hereunder:

 

(a)           Borrower shall fail to pay any indebtedness to TEMPFUNDS (whether
arising hereunder or otherwise) when due.

 

(b)           Borrower shall breach any term, provision, covenant, warranty or
representation under this Agreement or under any other agreements or contracts,
between Borrower and TEMPFUNDS or obligation of Borrower to TEMPFUNDS, and as
relates to the following representations and warrantees only, such breach is not
cured by Borrower within thirty (30) days of its occurrence:

 

Section 10

Section 11

Section 13

Section 14

 

Section 22, provided, however, that nothing provided herein shall in any way
restrict TEMPFUNDS’ ability to require a reserve for such Accounts

 

Section 24, but no cure period for worker’s compensation insurance or any other
insurance that Borrower is required to carry under any of its agreements with it
Customers

 

Section 27

 

Exhibit B, paragraph 33, which as to (a) can only be cured by the Borrower
infusing additional capital into the Borrower through additional capital or
Subordinated Debt in form and amount acceptable to TEMPFUNDS..

 

(c)           The appointment of any receiver or trustee of all or a substantial
portion of the assets of Borrower.

 

(d)           Borrower shall become insolvent or unable to pay debts as they
become due, shall make a general assignment for the benefit of creditors or
shall voluntarily file under any bankruptcy or similar law.

 

(e)           Any involuntary petition in bankruptcy shall be filed against
Borrower which is not dismissed within forty-five (45) days, provided, however,
that during such time TEMPFUNDS shall have the option to required court approval
prior to providing any advances to Borrower.

 

(f)            Any levies of attachment, executions, tax assessments, tax liens,
judgments or similar process shall be issued against the Collateral or the
existence of any other lien, claim or other encumbrance against the Collateral. 
Notwithstanding the foregoing,  other than in connection with tax liens, so long
as such levies of attachment, executions, tax assessments, judgments or similar
process do not affect TEMPFUNDS’ perfection and first priority security interest
in the Collateral, Borrower shall have a period of thirty (30) days to have the
same released.

 

(g)           Any financial statements, profit and loss statements, borrowing
certificates or schedules, or other statements or representations of any kind
furnished or made by Borrower to TEMPFUNDS prove materially false or incorrect
as determined by TEMPFUNDS in its commercially reasonable discretion.

 

(h)           Borrower shall terminate/cease assignments hereunder while
TEMPFUNDS has unpaid Accounts outstanding.

 

(i)            The occurrence of a Material Adverse Effect (as defined below).

 

(j)            The sale or transfer, directly or indirectly, of any of the
capital stock, partnership interest, membership interest, owner’s equity or
assets, as the case may be, of Borrower without the prior written approval of
TEMPFUNDS.

 

(k)           Borrower shall fail to pay when due any federal, state or local
taxes or fail to make any required tax withholding payment, or shall fail to
maintain required workers’ compensation or other insurance coverage required by
law or this Agreement, provided, Borrower shall have a period of thirty (30)
days to cure any failure to pay the above taxes so long as the failure to pay
shall not result in a lien upon any of the Collateral, and Borrower shall have a
period of thirty (30) days to cure any failure to have insurance coverage, other
than in connection with worker’s compensation insurance and any other insurance
required under any of the agreements between Borrower and its Customers.

 

(l)            The attempted revocation of any guaranty of the obligations of
Borrower hereunder by any guarantor, the death of any such guarantor unless a
substitute guarantor acceptable to TEMPFUNDS enters into a guaranty, in form
acceptable to TEMPFUNDS, within thirty (30) days of such death, or the
non-compliance or Default under such guaranty.

 

(m)          The retention or attempted retention by Borrower of any payment, or
partial payment, of any Account.

 

(n)           If Borrower is enjoined, restrained, or in any way prevented by
the order of any court or any administrative or regulatory agency from
conducting any material part of Borrower’s business; or

 

(o)           The loss, suspension or revocation of or failure to renew, any
material license or permit now held or hereafter acquired by Borrower, which
loss, suspension, revocation or failure to renew might have a Material Adverse
Effect (which shall mean a material adverse effect upon the business,
operations, properties, assets or condition, financial or otherwise, of Borrower
on an individual basis or taken as a whole which impairs Borrower’s ability to
perform in all material respects Borrower’s obligations under this Agreement or
TEMPFUNDS ability to enforce or collect any obligations) and such loss,
suspension, revocation or failure to renew continues for more than thirty (30)
days after such occurrence, provided that such grace period shall not apply, and
such event shall constitute an event of Default, if such event may not, in
TEMPFUNDS reasonable determination, be cured by Borrower during such thirty (30)
day grace period.

 

8

--------------------------------------------------------------------------------


 

(p)           If Borrower makes a payment on any Subordinated Debt in violation
of any Subordination Agreement in favor of TEMPFUNDS, which is not cured within
thirty (30) days of its payment.

 

(q)           An Event of Default by Borrower under any obligation owing to
ComVest or any other party holding long term debt of the Borrower, after the
expiration of all applicable cure periods;

 

(r)            Default by Borrower under the term of any preferred stock,
debenture or any other security, other than a default that would be caused by
Borrower entering into this Agreement.

 

(s)           So long as the Borrower is a public company, in the event that the
SEC or any state securities authority or any stock exchange takes or threatens
to take any action against the Borrower, or in the event that trading of
Borrower’s stock is suspended by any stock exchange, or in the event that the
Borrower’s stock is delisted by any stock exchange.

 

(t)               The entering into an agreement for the acquisition of the
stock or assets of another company, or any merger or business combination
without the prior written consent of TEMPFUNDS.

 

(u)             The occurrence of a Sale. “Sale” shall mean any transaction or
series of related transactions (a) whereby a majority of the outstanding capital
stock of the Borrower which ordinarily has voting power for the election of
directors (including preferred stock counted on an “as converted” basis into
common stock and common stock counted on a fully diluted basis) is sold,
assigned or transferred, (b) whereby the Borrower issues shares of its capital
stock which, after giving effect to such transaction or transactions, constitute
a majority of the outstanding capital stock of the Borrower which ordinarily has
voting power for the election of directors (including preferred stock counted on
an “as converted” basis into common stock and common stock counted on a fully
diluted basis), (c) whereby Control of the Borrower is held by a Person (or
group of Persons acting in concert) who does not hold such Control on the date
of this Agreement, (d)  in which the Borrower is a constituent party to any
merger or consolidation and as a result thereof (i) the holders of the
outstanding capital stock of the Borrower which ordinarily has voting power for
the election of directors (including preferred stock counted on an “as
converted” basis into common stock) immediately prior to such merger or
consolidation cease to own a majority of the outstanding capital stock of the
Borrower which ordinarily has voting power for the election of directors
(including preferred stock counted on an “as converted” basis into common
stock), or (ii) the Borrower is not the surviving corporation, or (e) whereby
all or any material portion of the assets of the Borrower are sold, assigned or
transferred; provided, however, that a “Sale” shall not be deemed to have
occurred by reason of any of the aforedescribed transactions (other than a sale
of assets) if, after giving effect to the consummation of the subject
transaction, (A) the Borrower or the surviving entity in such transaction shall
be a corporation whose common stock is traded or listed on any national
securities exchange, the Nasdaq Global Market, or the Nasdaq Global Select
Market or is actively quoted on the OTC Bulletin Board, (B) if the surviving
entity is not the Borrower, then such surviving entity assumes all of the
Borrower’s hereunder, (C) the Borrower or other surviving entity is Controlled
By one or more Persons of the Borrower on the date of this Agreement, and (D) no
Default occurred in the performance of the subject transaction or exists upon
the consummation of the subject transaction.  “Person” shall mean any
individual, partnership, corporation, limited liability company, banking
association, business trust, joint stock company, trust, unincorporated
association, joint venture, governmental authority or other entity of whatever
nature. “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “Controlling” and “Controlled” shall have meanings
correlative thereto.

 

51.           REMEDIES AFTER DEFAULT:  In the event of any Default TEMPFUNDS may
do any one or more of the following:

 

(a)           Declare any indebtedness including amounts advanced against
outstanding Accounts immediately due and payable.

 

(b)           Notify any Customers to make payment of Accounts directly to
TEMPFUNDS or its agent and take possession of Collateral and collect any
Accounts without judicial process.

 

(c)           Require Borrower to assemble the Collateral and the records
pertaining to Accounts and any other Collateral and make them available to
TEMPFUNDS at a place designated by TEMPFUNDS.

 

(d)           Enter the premises of Borrower and take possession of the
Collateral and of the records pertaining to the Accounts and any other
Collateral.

 

(e)           Grant extensions, compromise claims and settle Accounts for less
than face value, in its reasonable discretion.  Any such settlement or
compromise agreed and/or accepted by TEMPFUNDS does not relieve or constitute a
waiver of Borrower’s liability and obligation for the repayment in full of
advances by TEMPFUNDS with respect to such Accounts.

 

(f)            Use, in connection with any assembly or disposition of the
Collateral, any trademark, trade name, trade style, copyright, patent right or
technical process used or utilized by Borrower.

 

(g)           Exercise all rights of a secured party under the Code.  In the
event any notice is required, the parties agree that ten (10) calendar days
shall be a reasonable notice.

 

(h)           Hold Borrower liable for any deficiency.

 

9

--------------------------------------------------------------------------------


 

(i)            Withhold further advances pursuant to paragraph 34 above for such
period as the Default continues, without declaring immediately due or
accelerating amounts previously advanced against outstanding Accounts or
otherwise availing itself of other remedies available, during which period of
withholding further advances fees shall continue to accrue on all monies
previously advanced.  Notwithstanding an election to withhold further advances
as provided above, TEMPFUNDS may at any time avail itself of any or all of the
other remedies listed above without further notice.

 

(j)            Setoff against all sums standing to Borrower’s credit on
TEMPFUNDS books and all of Borrower’s property in TEMPFUNDS possession, or upon
or in which TEMPFUNDS has a lien or security interest. In addition to and not in
limitation of the above, with respect to any deposits or property of Borrower in
TEMPFUNDS possession or control, TEMPFUNDS shall have the right to setoff all or
any portion thereof.

 

(k)           TEMPFUNDS may settle or compromise any Customer Dispute in its
sole discretion.  Any such settlement or compromise agreed and/or accepted by
TEMPFUNDS does not relieve or constitute a waiver of Borrower’s liability and
obligation for the repayment in full of advances by TEMPFUNDS with respect to
such Accounts.

 

(l)            TEMPFUNDS may cease providing the client ledgers, reports and
computer access to the same, as provided in Section 38 above.  Upon payment of
all Obligations, TEMPFUNDS will provide client ledgers to the Borrower.

 

(m)          Terminate this Agreement, which shall not terminate, extinguish, or
remove any liens or security interests granted to TEMPFUNDS hereunder until
Borrower shall have fully paid and discharged any and all obligations and
indebtedness due TEMPFUNDS. From and after the effective date of termination,
all amounts charged or chargeable to Borrower and all Borrower’s obligations and
indebtedness due TEMPFUNDS shall become immediately due and payable without
further notice or demand.

 

52.           TERM: This Agreement shall continue in full force and effect for
the Term as defined in Exhibit B, paragraph 29 but shall be automatically
renewed for consecutive two (2) year terms unless terminated by written notice
of either party sixty (60) days prior to the end of the initial Term or any
renewal Term.

 

53.           POST-TERMINATION:  After termination Borrower shall continue to be
liable to TEMPFUNDS for the full and prompt performance and payment of the full
amount of all Obligations to TEMPFUNDS which for any reason remain, or otherwise
are, then outstanding and unpaid, whether disputed or undisputed.  TEMPFUNDS
will continue to have a security interest in the Collateral of Borrower until
any and all Obligations are paid in full.  When TEMPFUNDS has received payment
and performance in full of all Obligations and an acknowledgment from Borrower
that it is no longer entitled to request any advances from TEMPFUNDS under this
Agreement, TEMPFUNDS shall execute a termination of all security interests given
by Borrower to TEMPFUNDS, upon the execution and delivery of general releases by
Borrower, any guarantor or surety of Borrower’s Obligations to TEMPFUNDS.

 

54.           BINDING ON FUTURE PARTIES:  This Agreement inures to the benefit
of and is binding upon the heirs, executors, administrators, successors and
assigns of the parties thereto.

 

55.           CUMULATIVE RIGHTS:  All rights, remedies and powers granted to
TEMPFUNDS in this Agreement, or in any note or other agreement given by Borrower
to TEMPFUNDS, are cumulative and may be exercised singularly or concurrently
with such other rights as TEMPFUNDS may have.  These rights may be exercised
from time to time as to all or any part of the pledged Collateral as TEMPFUNDS
in its discretion may determine.

 

56.           WRITTEN WAIVER:  TEMPFUNDS may not waive its rights and remedies
unless the waiver is in writing and signed by TEMPFUNDS.  A waiver by TEMPFUNDS
of a right or remedy under this Agreement on one occasion is not a waiver of the
right or remedy on any subsequent occasion.

 

57.           CHOICE OF LAW:  The validity of this Agreement, its construction,
interpretation and enforcement, and the rights of the parties hereunder and
concerning the Collateral, shall be determined under, governed by, and construed
in accordance with the laws of the State of New York.  The parties agree that
all actions or proceedings arising in connection with this Agreement shall be
tried and litigated in the state and federal courts located in the County of New
York, State of New York, or at TEMPFUNDS option, in any court in which TEMPFUNDS
shall initiate legal or equitable proceedings and which has subject matter
jurisdiction over the matter in controversy.  Borrower waives any right it may
have to assert the doctrine of forum non conveniens or to object to any such
venue and hereby consents to any court ordered relief.

 

58.           INVALID PROVISIONS:  If any provision of this Agreement shall be
declared illegal or contrary to law, it is agreed that such provisions shall be
disregarded and this Agreement shall continue in force as though such provision
had not been incorporated herein.

 

59.           ENTIRE AGREEMENT:  This instrument contains the entire Agreement
between the parties relating to the matters set forth herein.  Any addendum or
modification hereto will be signed by both parties and attached hereto.

 

60.           EFFECTIVE:  This Agreement becomes effective when it is accepted
and executed by an authorized officer of TEMPFUNDS.

 

61.           ASSIGNMENT BY TEMPFUNDS:  TEMPFUNDS may assign this Agreement to
any party and such assignee shall be entitled to all rights and privileges
hereunder.  Borrower may not assign this Agreement. TEMPFUNDS reserves the right
to sell, assign, transfer, negotiate or grant participations in all or any part
of, or any interest in, TEMPFUNDS rights and benefits hereunder, and Borrower
hereby consents to TEMPFUNDS sharing of all financial information regarding the
Borrower with any such participants.

 

62.       RESERVED

 

10

--------------------------------------------------------------------------------


 

63.          COMPLIANCE:  Borrower agrees that if requested by TEMPFUNDS or
TEMPFUNDS counsel, it will fully cooperate and execute and/or re-execute any
document or documents due to clerical errors, scrivener’s errors or relating to
additional matters due to receipt and review of miscellaneous required items
post closing, using reasonable discretion of TEMPFUNDS and TEMPFUNDS Counsel,
and hereby authorize TEMPFUNDS and TEMPFUNDS Counsel to date this Agreement and
any Loan Documents, and to complete, on behalf of Borrower, any blanks in the
Agreement and any Loan Documents.

 

64.           AUTHORIZED PARTIES:  As an accommodation to Borrower, TEMPFUNDS
may permit telephonic, electronic or other transmittal of instructions or
requests for advances, authorizations, agreements, assignment sheets, assignment
schedules, requests for advances or reports between TEMPFUNDS and Borrower,
received from or sent by any one or more of the employees (including contract or
leased employees), officers, directors, managers or consultants of the Borrower
(collectively the “Authorized Signatories”).  Unless Borrower specifically
directs TEMPFUNDS in writing not to accept or act upon telephonic, telecopied,
electronic or other communications from Borrower or to only accept instructions
from certain specified employees or officers of Borrower, TEMPFUNDS shall have
no liability to Borrower for any loss or damage suffered by Borrower as a result
of TEMPFUNDS honoring of any requests, execution of any instructions,
authorizations or agreements or reliance on any reports communicated to
TEMPFUNDS and purporting to have been sent to TEMPFUNDS by Borrower and
TEMPFUNDS shall have no duty to verify the origin of any such communication or
the authority of the person sending it.

 

Pursuant to the terms hereof, Borrower will deliver to TEMPFUNDS, from time to
time, assignment schedules of Borrower’s Accounts on TEMPFUNDS form of Schedule
of Assigned Accounts signed by one of the Authorized Signatories, all of which
is subject to the procedures set forth herein and in the “Funding Procedures
Memo” delivered by TEMPFUNDS to the Borrower as amended and/or updated from time
to time (the “Procedures Manual”).  The Borrower specifically requests that
TEMPFUNDS agree to accept any signature or facsimile signature on any Schedule
of Assigned Accounts or any notice which TEMPFUNDS in its sole discretion
believes to have been sent or forwarded to TEMPFUNDS by one of the Authorized
Signatories.  The Borrower hereby agrees to follow up any of said facsimile
transmissions with the original of same no later than the next Business Day
following any such facsimile transmission.

 

In addition to the other indemnifications set forth herein, the Borrower hereby
indemnifies and holds all Indemnified Parties harmless from and against any and
all claims, demands, losses, liabilities, actions, lawsuits and other
proceedings, judgments and awards, and from costs and expenses (including
without limitation reasonable attorney’s fees) arising directly or indirectly,
in whole or in part, out of the negligence, willful misconduct, misuse or
unlawful or unauthorized use of any facsimile message or, facsimile signature or
signatures of any person or persons, including the Borrower or its partners,
officers, directors, agents or employees, whether within or beyond the scope of
such individual’s duties or authority thereunder.  Further, the Borrower agrees
to assume full responsibility for any and all advances and actions taken by
TEMPFUNDS in reliance upon any facsimile transmission or, facsimile signature or
signatures of any person or persons, including the Borrower or its partners,
officers, directors, agents or employees, signing on behalf of the Borrower.

 

Borrower agrees that TEMPFUNDS shall not be responsible for any communication or
miscommunication by any individual claiming to or which TEMPFUNDS in its
discretion believes to have proper authority to give any facsimile transmission.

 

65.           TRANSMITTAL OF FUNDS.  Borrower understands that TEMPFUNDS charges
a Wire Fee (as defined in Exhibit B, paragraph 30) for incoming and outgoing
wire transfer of funds and that there is no fee for ACH transfers.  TEMPFUNDS
may initiate a wire or ACH for the approved amount of a transfer no later than
the second Business Day after receipt of all necessary documentation in
connection with the assignment of Accounts and the advance.  Borrower
understands and agrees that TEMPFUNDS cannot control the time it will take for
Borrower’s bank to credit an ACH transfer to Borrower’s account.  Accordingly,
Borrower instructs TEMPFUNDS to send all transfers to Borrower’s account based
upon the instructions set forth in Exhibit B, paragraph 31.

 

66.           WAIVER OF JURY TRIAL.   AS AN INDUCEMENT FOR TEMPFUNDS TO ENTER
INTO THIS AGREEMENT AND TO MAKE ANY LOANS OR ADVANCES TO BORROWER, BORROWER AND
TEMPFUNDS HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT THEY
MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT AND, OTHER DOCUMENTS
OR TERMS AND CONDITIONS STIPULATED HEREIN OR EXECUTED IN CONNECTION THEREWITH.

 

67.           JOINT AND SEVERAL OBLIGATIONS; DEALINGS WITH MULTIPLE BORROWERS.  
If more than one person or entity is named as Borrower hereunder, all
Obligations, representations, warranties, covenants and indemnities set forth
herein or in any other loan documents between the Borrower, TEMPFUNDS and any
guarantors of the Borrower’s obligations to TEMPFUNDS (collectively the “Loan
Documents”) to which such person or entity is a party shall be joint and
several.  TEMPFUNDS shall have the right to deal with any individual of any
Borrower with regard to all matters concerning the rights and obligations of
TEMPFUNDS and Borrower hereunder and pursuant to applicable law with regard to
the transactions contemplated under the Loan Documents.  All actions or
inactions of the officers, managers, members and/or agents of any Borrower with
regard to the transactions contemplated under the Loan Documents shall be deemed
with full authority and binding upon all Borrowers hereunder.  Each Borrower
hereby appoints each other Borrower as its true and lawful attorney-in-fact,
with full right and power, for purposes of exercising all rights of such person
hereunder and under applicable law with regard to the transactions contemplated
under the Loan Documents, and the Borrower hereby appoint Crdentia Corp., to act
on behalf of all of them, until such time as the Borrower advises TEMPFUNDS in
writing of a change in the party to act on their behalf.  The foregoing is a
material inducement to the agreement of TEMPFUNDS to enter into this Agreement
and to consummate the transactions contemplated hereby.  The Borrower represents
that Crdentia Corp., CRDE Corp., GHS Acquisition Corporation, Staff Search
Acquisition Corp., MP Health Corp., Prime Staff, LP, Mint Medical Staffing
Odessa, LP, and ATS Universal, LLC are operated as part of one consolidated
business entity and are directly dependent upon each other for and in connection
with their respective business activities and financial resources. Each Borrower
instructs TEMPFUNDS to fund all advances to Crdentia Corp., and Crdentia Corp.,
shall distribute the loan advances to all other Borrowers based upon their
portion of each advance.   Each Borrower will receive a direct economic and
financial benefit from the Obligations incurred under this Agreement and the
incurrence of such Obligations is in the best interests of each Borrower.

 

11

--------------------------------------------------------------------------------


 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

12

--------------------------------------------------------------------------------


 

 

CRDENTIA CORP., a Delaware Corporation

 

CRDE Corp., a Delaware corporation

 

GHS Acquisition Corporation, a Delaware corporation

 

Staff Search Acquisition Corp., a Texas corporation

 

MP Health Corp., a Delaware corporation

 

Prime Staff, LP, a Texas limited partnership

 

By: CRDE Corp., Its General Partner

 

Mint Medical Staffing Odessa, LP, a Texas limited partnership

 

By: CRDE Corp., Its General Partner

 

ATS Universal, LLC, a Florida limited liability company

 

 

 

 

 

By

/s/ John B. Kaiser

 

Signature

 

John B. Kaiser, Chief Executive Officer

 

 

Name and Title

 

STATE OF

 

COUNTY OF

 

The foregoing instrument acknowledged before me this            day of
July 2008, by John B. Kaiser, as Chief Executive Officer of CRDENTIA CORP., a
Delaware corporation, CRDE Corp., a Delaware corporation, GHS Acquisition
Corporation, a Delaware corporation, Staff Search Acquisition Corp., a Texas
corporation, MP Health Corp., a Delaware corporation, Prime Staff, LP, a Texas
limited partnership, Mint Medical Staffing Odessa, LP, a Texas limited
partnership, and ATS Universal, LLC, a Florida limited liability company on
behalf of the corporations, limited liability companies and limited
partnerships.  He is personally known to me or has produced
                                           as identification and did (did not)
take an oath.

 

 

 

 

 

(Notary Signature)

(NOTARY SEAL)

 

 

 

 

(Notary Name Printed)

 

NOTARY PUBLIC Commission No.

 

 

 

 

Accepted by TEMPFUNDS this     day of              2008

 

 

 

 

 

at                     ,                              (hereinafter, the
Acceptance Date.) CAPITAL TEMPFUNDS, a division of CAPITAL BUSINESS CREDIT LLC,
a Delaware limited liability company

 

 

 

 

 

By

      /s/

 

 

 

Signature

 

 

 

 

 

 

(Corporate Seal)

 

 

STATE OF

 

COUNTY OF

 

The foregoing instrument was acknowledged before me this            day of
                           2008, by
                                                , as
                                       of CAPITAL TEMPFUNDS, a division of
CAPITAL BUSINESS CREDIT LLC, a Delaware limited liability company on behalf of
the limited liability company.  He is personally known to me or has produced
                       as identification and did (did not) take an oath.

 

 

 

 

(Notary Signature)

(NOTARY SEAL)

 

 

(Notary Name Printed)

 

NOTARY PUBLIC Commission No.

 

13

--------------------------------------------------------------------------------


 

REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY

 

14

--------------------------------------------------------------------------------


 


EXHIBIT “A”-RATE SCHEDULE


 

As consideration for advances made by TEMPFUNDS to Borrower under this
Agreement, TEMPFUNDS shall be paid the following Fees and interest:

 

(a)                                  Interest upon the daily net balance of any
advances to Borrower and interest applicable to the charges or to the expenses
referred to in this Agreement, shall be charged as of the last day of each month
at a rate the greater of (i) eight and one half percent (8.50%) per annum or
(ii) the rate of interest designated by the Wall Street Journal as the “Prime
Rate” plus 2.00%. The Prime Rate shall mean, at any time, the rate of interest
quoted in the Wall Street Journal, Money Rates Section as the “Prime Rate”
(currently defined as the base rate on corporate loans posted by at least 75% of
the nation’s thirty (30) largest banks).  In the event that the Wall Street
Journal quotes more than one rate, or a range of rates as the Prime Rate, then
the Prime Rate shall mean the highest of the quoted rates.  In the event that
the Wall Street Journal ceases to publish a Prime Rate, then the Prime Rate
shall be the average of the three largest U.S. money center commercial banks, as
determined by TEMPFUNDS. Any adjustment in TEMPFUNDS interest rate, whether
downward or upward, will become effective on the first day of the month
following the month in which the Prime Rate of interest is reduced or
increased.  HOWEVER, in no event shall the rate of interest agreed to or charged
to Borrower hereunder exceed the maximum rate of interest permitted to be agreed
to or charged to Borrower under applicable law.

 

(b)                                 Monitoring Fee: For TEMPFUNDS services
hereunder, Borrower shall pay and TEMPFUNDS shall be entitled to receive a
monthly monitoring fee equal to fifteen hundredths of one percent (0.15%)  of
the average Obligations outstanding for each month (the “Standard Rate”) payable
on the first day after the end of each month. In the event the Borrower has
three (3) consecutive months of positive Cash Flow (as defined below),  the
monthly monitoring fee shall be reduced to one eighth of one percent (0.125%) 
of the average Obligations outstanding for each month, provided, however, that
the monthly monitoring fee will resume to the Standard Rate in the event there
is negative Cash Flow in any calendar quarter.  Cash Flow shall mean (i) net
income plus (ii) depreciation and amortization and other non-cash expenses, less
(iii) debt service, distributions and dividends and non-financed capital
expenditures.

 

(c)                                  Closing Fee: Borrower will pay to TEMPFUNDS
a closing  fee in the amount equal to $135,000.00 due upon execution of this
Agreement, but as a courtesy to Borrower, payable in three (3) payments of
$45,000.00 each, one on February 22, 2009 one on August 22, 2009 and the final
payment on March 1, 2010. If this Agreement is renewed, a renewal fee in the
amount equal to eight-tenths of one percent (.80%) of the Maximum Credit
Facility shall be due and payable on March 1 of each year during each renewal
Term, unless such renewal fee is waived by TEMPFUNDS in writing prior to each
renewal date.  Such fees shall be fully earned on the date when due and shall
not be refundable to the Borrower in any event.

 

(d)                                 Lock Box Fee: The Borrower shall be
responsible for the costs of maintaining the Lock Box and the lock box account.

 

(e)                                  Early Termination Fee:  If the Borrower
seeks to terminate this Agreement or prepay the Obligations prior to the
expiration of the initial Term, in addition to all other amounts due hereunder,
the Borrower shall pay to TEMPFUNDS an early termination fee equal to ONE
PERCENT (1.0%) of the Maximum Credit Facility, together with the unpaid facility
fees and monthly monitoring fees for the remainder of the Term.  In the event
that payment of the Obligations shall be accelerated for any reason whatsoever
by TEMPFUNDS, the prepayment fee in effect as of the date of such acceleration
shall be paid and such prepayment fee shall also be added to the outstanding
balance of the Obligations in determining the debt for the purposes of any
judgment of foreclosure of any loan documents given to secure the Obligations.

 

THIS EXHIBIT”A” IS MADE A PART OF AND INCORPORATED INTO THE LOAN AND SECURITY
AGREEMENT.

 

15

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

1.               The Acceptance Date referred to in the opening paragraph of
this Agreement means the date signed and accepted by a duly authorized officer
of TEMPFUNDS.

 

2.               Borrower referred to in the opening paragraph means Crdentia
Corp.,  a Delaware corporation with its principal place of business and chief
executive office at 5001 LBJ Freeway, #850, Dallas, TX 75244 (“Crdentia”), CRDE
Corp., a Delaware corporation, with its principal place of business and chief
executive office at 5001 LBJ Freeway, #850, Dallas, TX 75244  (“CRDE”) , GHS
Acquisition Corporation, a Delaware corporation, with its principal place of
business and chief executive office at 5001 LBJ Freeway, #850, Dallas, TX 75244 
(“GHS”) ,  Staff Search Acquisition Corp., a Texas corporation, with its
principal place of business and chief executive office at 8240 N. Mopac
Expressway, Suite 150, Austin, TX 78759 (“Staff”),MP Health Corp., a Delaware
corporation, with its principal place of business and chief executive office at
201 Beacon Parkway West, Suite 404, Birmingham, AL  35209 (“MP”) , Prime Staff,
LP, a Texas limited partnership, with its principal place of business and chief
executive office at 24 E. Greenway Plaza, Suite 1508, Houston, TX 77046
(“Prime”) , Mint Medical Staffing Odessa, LP, a Texas limited partnership, with
its principal place of business and chief executive office at 2020 East 8th
Street, Odessa, TX 79761(“Mint”), and ATS Universal, LLC, a Florida limited
liability company, with its principal place of business and chief executive
office at 2250 Lee Road, Suite 201, Winter Park, FL  32789 (“ATS”),  hereinafter
collectively referred to as “Borrower”. Borrower is the assignor of the Accounts
and debtor under the Code. Borrower may also sometimes be referred to as Client.

 

3.               “Term Days” as referred to in Section 3 (iii) means:  thirty
(30) days.

 

4.               “Maximum Days” as referred to in Sections 3 (iv) and 34 means:
One hundred twenty (120) days from date of invoice provided the invoice date is
not greater than ten (10) days from the last date of service.

 

5.               “Maximum Concentration Amount” as referred to in Section 3
(f) means: $200,000.00, unless otherwise approved by TEMPFUNDS in writing.

 

6.               “Cross Aging Percentage” as referred to in Section 3 (g) means:
Forty percent (40%).

 

7.               “Past Due Days” as referred to in Section 3 (g) means: 120
days.

 

8.               The following is added at the end of Section 3:  “Permanent
Placement Accounts” which mean any Accounts which arise from the permanent
placement of an employee who will be hired by a Customer and will be an addition
to the ongoing payroll of the Customer (hereinafter “PPA”). Notwithstanding the
foregoing, PPAs may be considered Acceptable Accounts provided they are
otherwise in compliance with the provisions of Sections 2 and 3 of the Agreement
and the employee, which is the subject of the Account, has reported to the
Customer’s place of employment (which may be verified by TEMPFUNDS in its sole
discretion), and the total of such Accounts are less than five percent (5%) of
the total amount of the Acceptable Accounts. TEMPFUNDS shall also maintain a
dilution reserve on Acceptable Accounts which are the result of PPAs of five
percent (5%) of the invoice amount plus actual Dilution.

 

9.               “Organizational State” as referred to in Section 9 means:

 

 

 

(a) as to Crdentia: Delaware;

 

(b) as to CRDE: Delaware;

 

 

(c) as to GHS: Delaware;

 

 

(d) as to Staff: Texas;

 

 

(e) as to MP: Delaware;

 

 

(f) as to Prime: Texas;

 

 

(g) as to Mint: Texas;

 

 

(h) as to ATS: Florida.

 

10.         Borrower’s Trade names as referenced in Section 11 are as follows:
None.

 

11.         Borrower’s Federal Identification Number as referenced in Section 12
is:

 

 

 

(a) as to Crdentia: 76-0585701;

 

(b) as to CRDE:20-1472509;

 

 

(c) as to GHS: 20-2639736;

 

 

(d) as to Staff: 20-1942759;

 

 

(e) as to MP: 26-1564403;

 

 

(f) as to Prime: 61-1405307;

 

 

(g) as to Mint: 02-0661284;

 

 

(h) as to ATS: 55-0863980.

 

12.         Borrower’s Organizational Number as referenced in Section 12 is:

 

 

 

(a) as to Crdentia: 2811491;

 

(b) as to CRDE: 3840764;

 

 

(c) as to GHS: 3950557;

 

 

(d) as to Staff: 800632536;

 

16

--------------------------------------------------------------------------------


 

 

 

(e) as to MP: 4387519;

 

 

(f) as to Prime: 800059131;

 

 

(g) as to Mint: 800164477;

 

 

(h) as to ATS: L04000031301.

 

13.  “Other Security Interest” as referred to in Section 23 means: (a) as to
Crdentia: UCC file #80667442, filed February 25, 2008 by ComVest Capital, LLC
with the Delaware Secretary of State.

(b) as to CRDE: UCC file #80667376, filed February 25, 2008 by ComVest Capital,
LLC with the Delaware Secretary of State                             ;

(c) as to GHS: UCC file #80667343, filed February 25, 2008 by ComVest Capital,
LLC with the Delaware Secretary of State

(d) as to Staff: UCC file #08-0006977815, filed February 27, 2008 by ComVest
Capital, LLC with the Texas Secretary of State;

(e) as to MP: UCC file #80667236, filed February 25, 2008 by ComVest Capital,
LLC with the Delaware Secretary of State;

(f) as to Prime: UCC file #08-0006977704, filed February 27, 2008 by ComVest
Capital, LLC with the Texas Secretary of State;

(g) as to Mint: UCC file #08-0006977693, filed February 27, 2008 by ComVest
Capital, LLC with the Texas Secretary of State;

(h) as to ATS: UCC file #200807722101, filed February 25, 2008 by ComVest
Capital, LLC with the Florida Secured Transactions Registry.

 

Collateral is all Assets of the Borrower, which financing statements and
security interests are subordinate to the interests and UCC filing of TEMPFUNDS
pursuant to the terms of a Subordination Agreement between TEMPFUNDS and
ComVest.

 

NOTE:  As to the interests listed above, the listing thereof in this Loan and
Security Agreement shall not, in any manner whatsoever, be deemed to be an
acknowledgement by TEMPFUNDS as to the perfection, priority, validity or
enforceability thereof.

 

14.         “Other Insurance” as referred to in Section 24 means: i) Liability
insurance coverage with TEMPFUNDS named as additional insured and ii) property
damage insurance coverage with TEMPFUNDS named as a lender loss payee.

 

15.         “Periodic Period” as described in Section 27 means: 45 days after
each month, and 45 days after every calendar quarter, provided, however, that
upon Borrower being taken private and no longer being a public company,
quarterly financial statements will no longer be required.

 

16.         “Annual Period” as described in Section 27 means:  ninety (90) days
after the end of each of Borrower’s fiscal years.

 

17.         “Financial Statement” means on a consolidated and consolidating
basis: (i) at the end of each month internally prepared financial statements
certified by Borrower’s management; (ii) at the end of each fiscal year audited
financial statements prepared, without any exceptions, by a Certified Public
Accountant acceptable to TEMPFUNDS.

 

18.         “Excluded Collateral” as referred to in Section 30 means:  None

 

19.         “Costs and Expenses” as referred to in Section 34 means: Borrower is
liable for, and TEMPFUNDS may charge Borrower’s account with, all customary and
usual out of pocket wire charges and overnight delivery expenses, and all
reasonable costs and expenses of filing financing statements (including any
filing or recording taxes), making lien searches, and any attorney’s fees and
expenses that may be incurred by TEMPFUNDS in perfecting, protecting,
preserving, modifying, or enforcing its security interest and rights hereunder.

 

20.         “Advance Rate” as referred to in Section 34 means: (i) ninety
percent (90%) of the face amount of each Acceptable Account approved by
TEMPFUNDS and assigned by Borrower on a Schedule of Accounts; and (ii) eighty
percent (80%) of the Unbilled Accounts, approved by TEMPFUNDS and assigned by
Borrower on a Schedule of Accounts.

 

21.         “Maximum Credit Facility” as referred to in Section 34 means:
Subject to the terms and conditions of, and in reliance upon Borrower’s
representations and warranties made in this Agreement the total advances
outstanding to Borrower at any time during the term of this Agreement shall not
exceed Seven Million Five Hundred Thousand and no ($7,500,000) Dollars (the
“Maximum Credit Facility”).  If any advances outstanding at any time should
exceed the Maximum Credit Facility such advances shall constitute Obligations
under this Agreement or indebtedness to TEMPFUNDS and be subject to the terms
and conditions of this Agreement. Subject to the terms and conditions of, and in
reliance upon Borrower’s representations and warranties made in this Agreement
the total advances outstanding to Borrower against: (i) Unbilled Accounts at any
time during the term of this Agreement shall not exceed Five Hundred Thousand
and no Dollars ($500,000.00) in the aggregate; (ii) Accounts due from individual
patients at any time during the term of this Agreement shall not exceed Three
Hundred Thousand and no Dollars ($300,000.00) in the aggregate; and
(iii) Accounts due from all state Medicaid programs and providers at any time
during the term of this Agreement shall not exceed Five Hundred Thousand and no
Dollars ($500,000.00) in the aggregate.

 

22.         “Dilution Reserve” referred to in Section 34 means the Dilution
Percentage less the Base Dilution.  The Dilution Percentage is defined as:
(i) uncollected sales (as determined by TEMPFUNDS in its sole discretion,
exercised in a commercially reasonable manner, and including all sales subject
to a Customer Dispute) excluding Accounts that remain unpaid but are
collectable, divided by (ii) total sales and (iii) stated as a percentage.  Base
Dilution means: two percent (2%).  The Dilution Reserve will not be effective
until ninety (90) days after the Acceptance Date.

 

23. “Loan Account” as referred to in Section 34 means that account established
on TEMPFUNDS books, upon which TEMPFUNDS shall enter all advances as debits to
the Loan Account and shall also record in the Loan Account all payments made by
Borrower on any Obligations and all proceeds of Collateral which are finally
paid to TEMPFUNDS, and may record therein, in accordance with customary
accounting practice, other debits and credits, including interest and all
charges and expenses properly chargeable to Borrower.

 

17

--------------------------------------------------------------------------------


 

24.         Lock Box address as referenced in Section 40 shall be:

 

Comerica Bank

P.O. Box 49301

San Jose, CA  95161-9301

 

The Lock Box address can be changed by TEMPFUNDS from time to time upon prior
written notice to Borrower.

 

25.         “Collection Day Period” as referenced in Section 40 means: 3 days.

 

26.   “Wire Account” referred to in Section 40 shall mean:

 

WACHOVIA BANK

Charlotte, NC  28256-3970

For the account of

CAPITAL TEMPFUNDS, a division of CAPITAL BUSINESS CREDIT LLC

Account #2010000354362

ABA#053207766

For Further Credit (CRDENTIA CORP., et al)

For proper credit, please be sure your customers

indicate their name and invoice numbers being

paid in the text of the wire.

 

27.         “Field Examination Expenses” as referred to in Section 41 means: In
the Event of Default, out of pocket expenses including, but not limited to,
transportation, hotel, parking, and meals plus $850 per TEMPFUNDS representative
per day for each day of the field examination and including preparation of the
field examination report.

 

28.         The broker, if any, referred to in Section 49 is: NONE.

 

29.         “Term” as referred to in Section 52 means: February 28, 2011.

 

30.         “Wire Fee” as referred to in Section 65 means $25.00 per wire.

 

31.         In accordance with Section 65, please send all our transfers via: 
(circle one)

 

Instructions are as follows:

 

Wire

 

 

 

Bank Name

 

Comerica Bank

 

 

 

Bank Address

 

250 Lytton Avenue

 

 

 

 

 

Palo Alto, CA 94301-4359

 

 

 

Bank Phone Number

 

650-462-6155

 

 

 

Bank Contact

 

Nina Cortez

 

 

 

Transit Number (ABA#)

 

121137522

 

 

 

Company Name (on Bank Account) Crdentia Corp.

 

 

 

Address

 

5001 LBJ Freeway, Suite 850

 

 

 

 

 

Dallas, TX 75244

 

 

 

Account Number

 

1892275403

 

Type of Account: Operating

 

32.         The following Supplements and Addendum apply to this Agreement and
are incorporated and attached hereto: Electronic Data Transmission Agreement.

 

18

--------------------------------------------------------------------------------


 

33.         The Borrower shall at all times maintain the following financial
covenants:

 

a. Borrower’s Cash Flow shall: (i) not be negative more than TWO MILLION DOLLARS
($2,000,000.00) from the date of this Agreement through December 31, 2008; and
(ii) beginning January 1, 2009 and thereafter, at all times be positive,
measured quarterly.

 

b. The Borrower will not make, directly or indirectly, capital expenditures for
the purchase, fabrication, creation or lease of fixed assets, including rentals
on leased items, in excess of an aggregate of TWO HUNDRED FIFTY THOUSAND 
DOLLARS ($250,000.00) per annum (noncumulative).  For purposes of this
paragraph, the word “expenditures” shall refer to:

 

i)in the event of a purchase, the entire purchase price of the fixed asset; or

 

ii)in the case of a lease, the entire rental for the term.

All of the above financial covenants shall be determined in accordance with
GAAP, unless otherwise provided.  “GAAP” means generally accepted accounting
principles set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board that
are applicable to the circumstances as of the date of determination and applied
on a consistent basis.

 

THIS EXHIBIT “B” IS MADE A PART OF AND INCORPORATED INTO THE LOAN AND SECURITY
AGREEMENT.

 

19

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

[Letterhead of Borrower]

 

 

 

 

 

 

 

Current date

 

CAPITAL TEMPFUNDS

a division of CAPITAL BUSINESS CREDIT LLC

1799 W. Oakland Park Blvd

Ft Lauderdale, Florida  33311

 

The undersigned,                         the Chief Executive Officer of CRDENTIA
CORP., a Delaware corporation, CRDE Corp., a Delaware corporation, GHS
Acquisition Corporation, a Delaware corporation, Staff Search Acquisition Corp.,
a Texas corporation, MP Health Corp., a Delaware corporation, Prime Staff, LP, a
Texas limited partnership, Mint Medical Staffing Odessa, LP, a Texas limited
partnership, and ATS Universal, LLC, a Florida limited liability company
(collectively “Borrower”), gives this certificate to CAPITAL TEMPFUNDS, a
division of CAPITAL BUSINESS CREDIT LLC (“Lender”) in accordance with the
requirements of that certain Loan and Security Agreement dated as of
July              , 2008, between Borrower and Lender (“Loan Agreement”). 
Capitalized terms used in this Certificate, unless otherwise defined herein,
shall have the meanings ascribed to them in the Loan Agreement.

 

No Event of Default exists on the date hereof, other
than:                                                              [if none, so
state].

 

1) Borrower’s Cash Flow for the period ending                           is equal
to                          .

 

2) Borrower’s Capital Expenditures for the fiscal year ending
December 31       were equal to                       .

 

As of the date hereof, Borrower is current in its payment of all accrued rent
and other charges to persons who own or lease any premises where any of the
Collateral is located, and there are no pending disputes or claims regarding
Borrower’s failure to pay or delay in payment of any such rent or other charges.

 

 

Yours truly,

 

 

 

 

 

20

--------------------------------------------------------------------------------


 

AFFIDAVIT FOR EXECUTION OF LOAN AND SECURITY AGREEMENT WITHOUT THE STATE OF
FLORIDA

 

STATE OF

)

 

 

COUNTY OF

)

 

BEFORE ME, the undersigned authority, personally appeared the undersigned, John
B. Kaiser (the “Affiant”), who being first duly sworn upon oath, deposes and
says that he/she is the Chief Executive Officer of CRDENTIA CORP., a Delaware
corporation, CRDE Corp., a Delaware corporation, GHS Acquisition Corporation, a
Delaware corporation, Staff Search Acquisition Corp., a Texas corporation, MP
Health Corp., a Delaware corporation, Prime Staff, LP, a Texas limited
partnership, Mint Medical Staffing Odessa, LP, a Texas limited partnership, and
ATS Universal, LLC, a Florida limited liability company, as Borrower, to me well
known and who deposed and said that he executed and delivered that certain Loan
and Security Agreement dated as of July         , 2008, in the maximum amount of
Seven Million Five Hundred Thousand and NO/100 DOLLARS ($7,500,000.00) (the
“Agreement”), which Agreement is between CRDENTIA CORP., a Delaware corporation,
CRDE Corp., a Delaware corporation, GHS Acquisition Corporation, a Delaware
corporation, Staff Search Acquisition Corp., a Texas corporation, MP Health
Corp., a Delaware corporation, Prime Staff, LP, a Texas limited partnership,
Mint Medical Staffing Odessa, LP, a Texas limited partnership, and ATS
Universal, LLC, a Florida limited liability company, as Borrower, and CAPITAL
TEMPFUNDS, a division of  CAPITAL BUSINESS CREDIT LLC, a Delaware limited
liability company, as lender, in the City of                          , State of
                                        .

 

FURTHER AFFIANT SAYETH NAUGHT.

 

 

 

 

 

 

John B. Kaiser

 

SWORN TO AND SUBSCRIBED before me this            day of July,  2008 by John B.
Kaiser, who personally appeared before me, and who [  ] is personally known to
me or [  ] has produced
                                                        , as identification.

 

 

 

 

 

Notary Public, State of

 

 

 

Print Name:

 

 

My Commission Expires:

 

 

 

 

[NOTARIAL SEAL]

 

21

--------------------------------------------------------------------------------


 

STATE OF

)

 

 

COUNTY OF

)

 

AFFIDAVIT OF OUT-OF-STATE DELIVERY

 

BEFORE ME, the undersigned authority, personally appeared the
undersigned                                    (the “Affiant”), who being first
duly sworn upon oath, deposes and says that:

 

1.                             The Affiant is a                               of
CAPITAL TEMPFUNDS, a division of  CAPITAL BUSINESS CREDIT LLC, a Delaware
limited liability company (“TEMPFUNDS”), and the Affiant is duly authorized to
and does make this affidavit in said capacity on behalf of TEMPFUNDS.

 

2.                             That on the          day of July 2008, I executed
on behalf of TEMPFUNDS on the date referenced below that certain Loan and
Security Agreement (the “Agreement”), which Agreement is between CRDENTIA CORP.,
a Delaware corporation, CRDE Corp., a Delaware corporation, GHS Acquisition
Corporation, a Delaware corporation, Staff Search Acquisition Corp., a Texas
corporation, MP Health Corp., a Delaware corporation, Prime Staff, LP, a Texas
limited partnership, Mint Medical Staffing Odessa, LP, a Texas limited
partnership, and ATS Universal, LLC, a Florida limited liability company as
Borrower, and CAPITAL TEMPFUNDS, a division of  CAPITAL BUSINESS CREDIT LLC, a
Delaware limited liability company, as lender.

 

3.                             That the execution of the Agreement by TEMPFUNDS
took place in                           ,                                   .

 

FURTHER AFFIANT SAYETH NAUGHT.

 

 

 

 

 

 

Affiant

 

 

Title

 

 

SWORN TO AND SUBSCRIBED before me this            day of July, 2008
by                                                               , who
personally appeared before me, and who is personally known to me.

 

 

 

 

[NOTARIAL SEAL]

 

 

 

Notary Public, State of

 

 

Print Name:

 

 

My Commission Expires:

 

 

22

--------------------------------------------------------------------------------